Exhibit 10.1
AMENDMENT NO. 1 TO CRUDE OIL SUPPLY AGREEMENT
     THIS AMENDMENT NO. 1 TO CRUDE OIL SUPPLY AGREEMENT (the “Amendment”), dated
as of September 30, 2009 but effective as of September 1, 2009 (the “Amendment
Effective Date”), is made by and between CALUMET SHREVEPORT FUELS, LLC, an
Indiana limited liability company (“Customer”), and LEGACY RESOURCES CO., L.P.,
an Indiana limited partnership (“Supplier”). Each of Customer and Supplier is
sometimes referred to hereinafter individually as a “Party” and they are
collectively referred to as the “Parties.”
RECITALS
     WHEREAS, Customer owns and operates a refinery in Shreveport, Louisiana
(the “Refinery”) for the processing and refining of crude oil into specialty
lubricating oils and other refined products;
     WHEREAS, Supplier is able to obtain certain commodities, including crude
oil, from various supply sources; and
     WHEREAS, the Parties entered into that certain Crude Oil Supply Agreement
(the “Agreement”) dated as of September 1, 2009, whereby Customer agreed to
purchase from Supplier, and Supplier agreed to sell and supply to Customer,
crude oil on a just in time basis in order to meet the inventory requirements of
the Refinery.
     WHEREAS, pursuant to Section 23 of the Agreement, the Parties desire to
amend certain provisions of the Agreement as of the Amendment Effective Date.
AMENDMENT TO AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree to amend the Agreement as of the Amendment
Effective Date as follows:
     1. Defined Terms. The definitions of the following capitalized terms used
in the Agreement are deleted and replaced in their entirety with the following
definitions:
     “Brown Station Tanks” means Customer’s storage tanks located at Brown
Station, Louisiana, which tanks are more specifically identified by serial
number on Amendment No. 1 Exhibit B attached hereto.
     ”Site Tanks” means Customer’s storage tanks located at the site of the
Refinery, which tanks are more specifically identified by serial number on
Amendment No. 1 Exhibit B attached hereto.
     2. All other terms and conditions of the Agreement are unchanged and remain
in full force and effect as of the Amendment Effective Date.
[Signature Page Follows]
Calumet Shreveport Legacy Crude Oil Supply Agreement
Amendment No. 1 Execution Copy

-55-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written, but effective as of September 1, 2009.

            CALUMET SHREVEPORT FUELS, LLC
      By:   Calumet Shreveport, LLC, its sole member               By:   Calumet
Lubricants Co., L.P., its sole member               By:   Calumet LP GP, LLC,
its general partner               By:   Calumet Operating, LLC, its sole member
              By:   Calumet Specialty Products Partners, L.P., its sole member  
            By:   Calumet GP, LLC, its general partner               By:   /s/
R. Patrick Murray, II         Name:   R. Patrick Murray, II        Title:   Vice
President and Chief Financial Officer        LEGACY RESOURCES CO., L.P.
      By:   Legacy Acquisitions, Inc., its general partner               By:  
/s/ Mark F. Smith         Name:   Mark F. Smith        Title:   President   

56



--------------------------------------------------------------------------------



 



         

AMENDMENT NO. 1 EXHIBIT B
Site Tanks located at Customer’s Shreveport, LA refinery:

  1.   Tank 60     2.   Tank 175

Storage Tanks located at Brown Station, LA:

  1.   Tank 209     2.   Tank 210     3.   Tank 211

 